Citation Nr: 1533340	
Decision Date: 08/05/15    Archive Date: 08/11/15

DOCKET NO.  08-26 404A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial compensable rating for bilateral hearing loss prior to January 21, 2012, and in excess of 10 percent thereafter.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. McCabe, Associate Counsel



INTRODUCTION

The Veteran had active service from October 1966 to February 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 2007 and July 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The Board remanded this claim in December 2011 and June 2014 for further development.  Unfortunately, for the reasons stated below, yet another remand is warranted.

This appeal has been processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of this Veteran's claim should take into consideration the existence of this electronic record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, another remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

As noted, the Board remanded the claim in December 2011 and again in June 2014 so that the Veteran could be afforded a contemporaneous VA examination to assess the current severity of his bilateral hearing loss, and also so that additional medical records could be obtained.  See Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (noting that Stegall requires substantial compliance with remand orders, rather than absolute compliance).

Specifically, the December 2011 Board remand instructed the AOJ to schedule the Veteran for a VA examination to determine the severity of his bilateral hearing loss.  The Board also instructed that the VA examiner review the entire claims file in conjunction with the examination, and that the examiner describe the functional and occupational effects of the Veteran's service-connected bilateral hearing loss.  See December 2011 Board Remand.

The RO undertook the requested additional development of the claim, and, in January 2012, pursuant to the Board's December 2011 remand instructions, scheduled the Veteran for a VA examination concerning this claim.  See 38 U.S.C.A. § 5103A(d)(2) (West 2014); 38 C.F.R. § 3.159(c)(4) (2014).

Although the January 2012 VA audiologist performed the requisite audiometric testing, the examination reported reflected that no review of the Veteran's claims file or medical records occurred.  See Stegall, 11 Vet. App. 268.  But see Mariano v. Principi, 17 Vet. App. 305, 311-312 (2003) (holding that range of motion measurements are not conclusions drawn by a VA examiner that would be affected by review of the claims file, and therefore failure to review the file in conducting an orthopedic examination did not undermine the objective findings recorded by the VA examiner).  

More significantly, however, is the fact that the January 2012 VA examining audiologist failed to "fully describe the functional effects caused by a hearing disability in his or her final report" as required by Martinak v. Nicholson, 21 Vet.App. 447, 455 (2007), and by the Board's December 2011 remand.  See Stegall, 11 Vet. App. 268.  Specifically, as to functional limitation, the examination report notes only that the Veteran's service-connected bilateral hearing loss causes "hearing difficulties."  No further medical assessment of the functional limitations imposed by his hearing loss was provided.  

Therefore, because more specificity than that provided by the January 2012 VA examiner is required for proper appellate consideration, remand for additional medical clarification is warranted.  See Martinak, 21 Vet.App. at 455; see also 38 C.F.R. § 19.9 (2014) ("If further evidence, clarification of the evidence, . . . or any other action is essential for a proper appellate decision, a Veterans Law Judge . . . shall remand the case to the agency of original jurisdiction, specifying the action to be undertaken."); see also Bowling v. Principi, 15 Vet.App. 1, 12 (2001) (Board has a duty to remand a case "[i]f further evidence or clarification of the evidence or correction of a procedural defect is essential for proper appellate decision")

Given these inadequacies, and considering that the Veteran's most recent audiological testing of record was conducted more than three years ago, the Board finds that reexamination is warranted.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181-82 (2007), citing Caluza v. Brown, 7 Vet. App. 498, 505 -06 (1998) ("Where the record does not adequately reveal the current state of the claimant's disability . . . the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination."); Caffrey v. Brown, 6 Vet. App. 377 (1994) (wherein the Court determined the Board should have ordered a contemporaneous examination of the Veteran because a 23-month old examination was too remote in time to adequately support the decision in an appeal for an increased rating); VAOPGCPREC 11-95 (1995).  

Any recent VA treatment records should also be obtained on remand. In this regard, the Board observes that the most recent records of VA treatment are dated in January 2012.  Under the law, VA must obtain any outstanding, relevant VA treatment records.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2014); see also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims file all outstanding VA treatment records dated since January 2012.

2.  Thereafter, schedule the Veteran for a VA audiological examination to determine the extent of his bilateral hearing loss.  The claims file and a complete copy of this REMAND must be made available to and reviewed by the examiner in conjunction with the examination.  The VA examination report should indicate that this has been accomplished.

The examiner should elicit a full history from the Veteran.  All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.  The examination must include a puretone audiometry test and a controlled speech discrimination test using the Maryland CNC word list, unless the examiner certifies that use of a speech discrimination test is not appropriate and provides a supporting rationale.

*  In particular, the examiner is specifically requested to fully describe the functional effects caused by the Veteran's hearing loss disability-including on his occupational functioning and in his daily activities.  See Revised Disability Examination Worksheets, Fast Letter 07-10 (Dep't of Veterans Affairs Veterans Apr. 24, 2007); see also 38 C.F.R. § 4.10 and Martinak, 21 Vet. App. at 455-56 (holding that, in addition to dictating objective test results, an evaluating VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report).  The requested opinion on the functional and occupational effects of his bilateral hearing loss disability must take into consideration his competent complaints of decreased functioning; a mere recitation of the Veteran's reported symptomatology and functional limitation is insufficient.

All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.  Preferably, the appropriate Disability Benefits Questionnaire (DBQ) should be used for this purpose.

3.  Following completion of the above directive, review the claims file to ensure compliance with this remand. If the examination report does not include adequate responses to the specific opinions requested, it must be returned to the examiner for corrective action.

4.  Finally, after completing all of the above, and any additional development deemed warranted, readjudicate the claim on the merits.  If the benefits sought are not granted, the Veteran and his representative must be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

